Case 5:4

Co A ND Nn fF WW NYO

NO wo NO NHN NHN NWN NN KN NHN eee He Fe HE Ree OO
Onan Dn un fF Ww NYO KF CO UO WAN WD A fF WW NY KF OS

 

KELVIN HERNANDEZ ROMAN,
BEATRIZ ANDREA FORERO
CHAVEZ, MIGUEL AGUILAR
ESTRADA, on behalf of themselves and
all others similarly situated,

Petitioners-Plaintiffs,

V.

Department of Homeland Security;
MATTHEW T. ALBENCE, Deputy -
Director and Senior Official Performing
the Duties of the Director, U-S.
Immigration and Customs Enforcement;
DAVID MARIN, Director of the Los
Angeles Field Office, Enforcement and
Removal Operations, U.S. Immigration
and Customs Enforcement; and JAMES
JANECKA, Warden, Adelanto ICE
Processing Center,

Respondents-Defendants.

CHAD F. WOLF, Acting Secretary, U.S.

 

 

D-cv-00768-TJH-PVC Document 116 Filed 06/16/20 Page1lof2 Page ID #:2218

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION

Case No. 5:20-cv-00768-TJH (PVCx)
ADELANTO COVID

ORDER GRANTING PLAINTIFFS-
PETITIONERS’ EX PARTE
APPLICATION FOR UNDER SEAL
FILING

Hon. Terry J. Hatter, Jr.

 
Case 5:40-cv-00768-TJH-PVC Document 116 Filed 06/16/20 Page 2of2 Page ID #:2219

Compelling reasons having been show in Petitioners’ Ex Parte Application
for Under Seal Filing, the application is hereby granted.

Exhibits | and 2 to the Declaration of Jessica Bansal in Support of
Petitioners’ Ex Parte Application for Under Seal Filing are hereby SEALED.

IT IS SO ORDERED.

Dated: June 16, 2020

Co A ND Nn fF WW NYO

 

NO wo NO NHN NHN NWN NN KN NHN eee He Fe HE Ree OO
on Nn On fF WD NYO KF CO UO WN DWN FP WY NYO KF OC

 

 

 
